Ladd, C. J. —
The policies of insurance were for life, and the consideration of the note was the premium on the three for one year. But $20 of the note remained unpaid after maturity. Because of non-payment of this sum, the policies became void, but might have been reinstated on certain conditions. The defendant did not undertake to comply with these. Enough had been paid, however, to reasonably compensate plaintiff for the risk during its life. Under these circumstances, may the insured recover the portion of the note unpaid ? The contracts are entireties, and stipulate for the payment of a yearly premium. The period was entire and indivisible, as was also the compensation to be paid. The policies contain no intimation or guide by which *387part of the premium may be apportioned to a portion of the year. The parties, as was their right, stipulated for insurance on certain contingencies named, and the amount of premium may be assumed to have been determined with these in view. One of them was the lapsing of the policies cjw•ing t'o the non-payment of any portion of the premium note at maturity. That they lapsed was not the fault of the com.pany, but the. result of assured’s negligence. The premium having been fixed with this contingency in view, the assured is not in a situation to complain. He received precisely what he bargained for, and cannot be permitted to deny his obligation for the price. Suppose he had paid the premium in money, and for some other cause, such as ■change of occupation or climate, the policies had lapsed, would any one contend that he could compel the insurer to restore a part of that paid? That he could not is conclusively settled by authority. Victor v. Insurance Co., 33 Iowa, 210; Colby v. Insurance Co., 66 Iowa, 577; Van Werden v. Assurance Soc., 99 Iowa, 621; Farmers Mut. Ins. Co. v. Home Fire Ins. Co., 54 Neb. 740 (74 N. W. Rep. 1101) ; Williams v. Insurance Co., 19 Mich., 451 (2 Am. Rep. 95) ; Robinson v. Insurance Co., 51 Ark. 441 (11 S. W. Rep. 686, 4 L. R. A. 251) ; Continental Life Ins. Co. v. Houser, 89 Ind., 258; 16 Am. & Eng. Enc. Law, 954. In principle these cases are decisive, for there is no just ground for discriminating, after the policies have attached, between the affirmative claim for the return of the premium paid, and the defense,. based on the same facts, against its collection. As the contracts .were entire, the consideration for their execution may not be divided and- apportioned. — Affirmed.